Order, entered on July 7, 1967, granting plaintiff’s motion for a further examination before trial of defendant, unanimously reversed, on the law, the facts' and in the exercise of discretion, without costs or disbursements, and motion denied. Plaintiff examined defendant on July 15, 1965, and served and filed a statement of readiness on February 24, 1966. No special, unusual or extraordinary circumstances have been shown so as to justify relaxation of the court rule prohibiting disclosure proceedings after the action was placed on the Trial Calendar (Price v. Brody, 7 A D 2d 204), and it'is immaterial that the examination of defendant was incomplete at the time that the readiness statement was served and filed. (Pioneer Jewelry Corp. v. All Continent Corp., 24 A D 2d 436.) Moreover, the record demonstrates that plaintiff was guilty of “inexcusable loches” in seeking a further examination (Mallm V. Kossin, 25 A D 2d 509). Order entered June 23, 1967, unanimosuly affirmed without costs or disbursements. No opinion. Concur — Stevens, J. P., Capozzoli, Tilzer, McNally and MeGivern, JJ.